DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 12/27/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claim 9 has been amended.  Claims 6, 13, and 20 have been cancelled. 
The objections to the specification have been withdrawn, except as set forth below. 
The objection to claim 9 has been withdrawn. 
The rejections of claims 6, 13, and 20 are rendered moot by the cancellation of those claims. 
A new rejection of claims 2, 9, and 16 under 35 U.S.C. 112(b), as indefinite in view of Applicant’s amendment to paragraph [0006] of the specification, is set forth below. 

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1-5, 7-12, and 14-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,670,722 has been overcome. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0006], lines 11-17 (as presented in the amendment): this sentence is awkwardly worded and difficult to understand; in particular, it cannot be ascertained exactly what is the subject of the instance of the verb “have” in line 16 (“… predetermined time window TW have a different …”) 
Paragraph [0018], line 3: “that results infinite precision” appears instead of, perhaps, “that results in infinite precision” (if that is indeed Applicant’s intended meaning). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites wherein determining the traveling time for the plurality of pulses further comprises determining the traveling time as a weighted average of timestamps that are within the predetermined time window TW after the timestamp having the same index as the index of the maximum number Ci and timestamps in which timestamps near a middle of the predetermined time window TW have a different weight than timestamps near a beginning or an end of the predetermined time window TW.  Claims 9 and 16 recite similar limitations.  Claims 2, 9, and 16 appear to have drawn support from paragraph [0006] of the specification.
The final sentence of paragraph [0006], as amended, states: 
In one embodiment, determining the traveling time for the plurality of pulses further may include determining the traveling time as a weighted average of the timestamps associated with the timestamp determined to have the same index as the maximum number Ci by setting a weight of timestamps that are within the predetermined time window TW after the timestamp determined to have the same index as the maximum number Ci that are near a middle of the predetermined time window TW have a different weight than timestamps near a beginning or an end of the predetermined time window TW.
In the fourth line of this excerpt, the expression “that are” appears, and is assumed to have as antecedent “timestamps” appearing just before “that”.  In the sixth line of this excerpt, the expression “that are” appears; the sentence cannot be properly parsed, but clearly this instance of “that are” also needs a plural antecedent – perhaps “timestamps” at the beginning of the third line? – and the two instances of “that are” are not connected by a conjunction such as “and” or “or”, so clearly the instance of “timestamps” in the fourth line would not appear to also be the antecedent of “that are” in line 6.  Moreover, the verb “have” (again, requiring a plural subject) appears in line 7 of the excerpt; is its intended subject “timestamps” appearing in the fourth line, or “timestamps” appearing at the beginning of the third line? 
Because of these issues with understanding the paragraph in the specification supporting the language of claims 2, 9, and 16, these claims are indefinite. 

Allowable Subject Matter
Claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method to determine a traveling time for a plurality of light pulses, the method comprising: receiving returned light pulses Pi, each returned light pulse Pi being associated with a timestamp ti that indicates a time between a transmission time of a corresponding transmitted light pulse and a time of arrival of the returned light pulse in which i = 1, .. . ,N, N > 1, N is a number of transmitted light pulses, and the timestamp ti indicates a chronological order of each returned light pulse Pi; determining for each timestamp ti a number Ci of timestamps that are subsequent to the timestamp ti and within a predetermined time window TW after the timestamp ti; determining an index i that corresponds to a maximum number Ci; and determining a traveling time for the plurality of light pulses as an average of the timestamp having a same index as the maximum number Ci and timestamps that are within the predetermined time window TW after the timestamp having the same index as the maximum number Ci. 
Independent claim 7 recites a method to determine a traveling time for a plurality of light pulses, the method comprising: receiving returned light pulses Pi, each returned light pulse Pi being associated with a timestamp ti that indicates a time between a transmission time of a corresponding transmitted light pulse and a time of arrival of the returned light pulse in which i = 1, .. . ,N, N > 1, N is a number of transmitted pulses, and the timestamp ti indicates a chronological order of each returned light pulse Pi; arranging the timestamps ti in a received chronological order; determining for each times tamp ti a number Ci of time stamps subsequent to the timestamp ti and within a predetermined time window TW after the timestamp ti; determining an index i for a maximum number Ci; and determining a traveling time for the plurality of light pulses as a timestamp ti having a same index as the maximum number Ci. 
Independent claim 14 recites a method to determine a traveling time for a plurality of light pulses, the method comprising: receiving returned light pulses Pi, each returned light pulse Pi being associated with a timestamp ti that indicates a time between a transmission time of a corresponding transmitted light pulse and a time of arrival of the returned light pulse in which i = 1, .. . ,N, N > 1, N is a number of transmitted light pulses, and the timestamp ti indicates a chronological order of each returned light pulse Pi; determining for each timestamp ti a number Ci of timestamps subsequent to the timestamp ti and within a predetermined time window TW after the timestamp ti; determining an index i for a maximum number Ci; and determining a traveling time for the plurality of light pulses as a timestamp ti having a same index as the maximum number Ci. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 7, and as recited in combination in independent claim 14 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Templeton et al. (US 2016/0274589), teaches regular emission of pulses by a LiDAR device, and timestamping the received reflected pulses, organizing the received spatial points on a temporal bases using the timestamps (paragraphs [0090], [0094]).
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 7, and as recited in combination in independent claim 14. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645